 

Exhibit 10.1

Mutual Consent to Extend Employment Term

In connection with that certain Amended and Restated Employment Agreement
between Kensey Nash Corporation and Todd M. DeWitt, entered into as of
January 1, 2009 (the “Agreement”), the parties thereto (1) acknowledge that the
term of the Agreement will automatically expire on January 1, 2011, if not
extended, and (2) mutually agree to extend the term of the Agreement to
January 1, 2012, pursuant to Section 3(a) of the Agreement. Such extension of
the employment term shall become effective on January 1, 2011, provided that the
employment term is not terminated earlier pursuant to Section 3(a) of the
Agreement. Except to the extent necessary to give effect to the foregoing
extension, the Agreement will otherwise remain unchanged and in full force and
effect.

IN WITNESS WHEREOF, the undersigned, as parties to the Agreement, have caused
this Mutual Consent to be executed as of the 15th day of October, 2010. This
Mutual Consent may be executed in counterparts, each of which shall be deemed an
original and when taken together shall constitute one agreement.

 

Executive

    Kensey Nash Corporation

/s/    Todd M. DeWitt

    By:  

/s/    Douglas G. Evans, P.E.

Todd M. DeWitt     Name:   Douglas G. Evans, P.E.     Title:   Chief Operating
Officer